*708ORDER
PER CURIAM.
A jury convicted defendant of offering to commit violence to an officer of a correctional institution, a violation of § 217.385, RSMo 1986 (repealed and reenacted in 1989); and the court sentenced him as a persistent offender to fifteen years’ imprisonment to be served consecutively to any sentences then being served. We affirm. An extended opinion would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgment pursuant to Rule 30.25(b).